Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-8 and 10-23 are pending. The restriction requirement between groups I-V and VII-VIII, as set forth in the Office action mailed on 02/02/2020, has been reconsidered and withdrawn. Accordingly, claims 1-8 and 10-23 are under examination.

	EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Christophe Lair on 05/09/2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 9 is canceled.

Allowable Subject Matter
Claims 1-8 and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Chapman, et al., "Studies related to the Chemistry of Melanins. Part VII. Attempts to Synthesise Hydroxylated Bi-indolyls, Biphenyls, and Indoline-2- carboxylic Acid as Possible Intermediates in the Formation of Melanins from 3,4- Dihydroxyphenethylamine and 3,4-Dihydroxyphenylalanine," Journal of the Chemical Society C: Organic, Vol. 1970, No. 6, pages 865-972, Published January 1970. As cited in the IDS filed 08/07/2020).
Chapman et al. teach the compounds 5,5’-diamino-2,2’,3,3’-tetramethoxybiphenyl (R is -NH2) and 5,5’-Bis-(2-aminoethyl)-2,2’,3,3’-tetramethoxybiphenyl (R is -CH2-CH2-NH2). See immediately below respectively.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	5,5’-diamino-2,2’,3,3’-tetramethoxybiphenyl is excluded from claim 1 because of the proviso. Additionally, it would not have been obvious to modify the compound 5,5’-Bis-(2-aminoethyl)-2,2’,3,3’-tetramethoxybiphenyl (R is -CH2-CH2-NH2) to arrive at the instant compound. There being no motivation to do so. 
If the prior art merely discloses compounds as intermediates in the production of a final product, one of ordinary skill in the art would not ordinarily stop the reference synthesis and investigate the intermediate compounds with an expectation of arriving at claimed compounds which have different uses. In re Lalu, 747 F.2d 703, 223 USPQ 1257 (Fed. Cir. 1984).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628